--------------------------------------------------------------------------------

Exhibit 10.1
 
VOLUNTARY RESIGNATION AND COMPENSATION AGREEMENT, WITH EXCLUSIVE ASSIGNMENT
 
This Voluntary Resignation and Compensation Agreement with Exclusive Assignment,
hereinafter the “Agreement”, is entered into between:
 
MICHAEL P. ROSENBERGER, hereinafter “Rosenberger”, 12763 Clear Springs Drive,
Jacksonville, Florida 32225;
 
MOOSE RIVER MANAGEMENT, INC., hereinafter “Moose River”, 12763 Clear Springs
Drive, Jacksonville, Florida 32225; and,
 
AMERICAN RESTAURANT CONCEPTS, INC., hereinafter “ARC”, 1405 West Pinhook Road,
Suite 102, Lafayette, Louisiana 70503;
 
subject to the following terms, covenants, conditions and agreements:
 
WHEREAS, Rosenberger is presently employed by ARC as President, Chief Executive
Officer, Chief Financial Officer and Secretary as per the Employment Agreement
dated January 1, 2012, hereinafter the “Employment Agreement”, and a member of
the Board of Directors; and,
 
WHEREAS, Rosenberger will voluntarily resign as President, Chief Executive
Officer, Chief Financial Officer, Secretary and a member of the Board of
Directors of ARC and will also voluntarily resign any other position with ARC
effective July 31, 2013; and,
 
WHEREAS, Rosenberger and ARC desire to fully and forever resolve any issues
regarding any and all compensation due to Rosenberger through July 31, 2013 from
ARC or in connection with Rosenberger’s resignation, including any compensation
due and owing under the Employment Agreement and any other compensation that ARC
may owe Rosenberger; and
 

1

 

 

 
 
WHEREAS, Rosenberger and Moose River desire to assign to ARC certain
intellectual property rights as a further consideration of this Agreement and
other good and valuable consideration;
 
NOW THEREFORE, Rosenberger, Moose River and ARC agree as follows:
 
 
1)
PAYMENT TO ROSENBERGER:

 
In full and complete satisfaction of any and all past and future claim of
Rosenberger arising in connection with any compensation due Rosenberger by ARC,
including under the Employment Agreement, ARC agrees to pay Rosenberger the sum
of TEN THOUSAND AND NO/100 ($10,000.00) DOLLARS as settlement for compensation
due Rosenberger by ARC, including under the Employment Agreement.
 
 
2)
ACCEPTANCE AND RELEASE:

 
(a)           Rosenberger accepts the TEN THOUSAND AND NO/100 ($10,000.00)
DOLLAR payment as full and final payment of all compensation due Rosenberger by
ARC, including under the Employment Agreement, and in consideration of same,
does hereby release ARC, ARC’s affiliates, successors, assigns, representatives,
insurers, shareholders, directors, employees, attorneys, agents, consultants,
accountants and all others (collectively, the “ARC Released Parties”) from any
claim of whatever nature Rosenberger may have, whether known or unknown,
including but not limited to all demands, actions, claims, causes of action,
suits, covenants, contracts, controversies, grievances, agreements, obligations,
promises, sums of money, accounts, bills, reckonings, damages, liabilities,
rights, debts and expenses (including attorneys’ fees) and any and all other
claims, counterclaims, defenses, rights of set-off, demands and liabilities
whatsoever, of every kind and nature, either at law or in equity, whether known
or unknown, suspected or unsuspected, or contingent or mature, including,
without limitation, any claims arising under any federal, state, local or
municipal law, common law or statute, whether arising in contract or in tort,
and any claim arising under any other laws or regulations of any nature
whatsoever, that Rosenberger ever had, now has or may in the future have, hold
or claim to have against any ARC Released Party, upon or by reason of any cause,
matter, action, circumstance or thing whatsoever, from the beginning of the
world to the date hereof, including under the Employment Agreement or with
respect to Rosenberger’s employment with or separation from ARC (collectively,
“Claims”) that Rosenberger can or could assert against any ARC Released Party,
including but not limited to:
 

2

 

 

 
(i)           Claims for wrongful discharge, discrimination, harassment, whistle
blowing, breach of contract, retaliation, defamation, misrepresentation,
negligence, fraud, defamation, libel, slander, battery, negligence, intentional
infliction of emotional distress, invasion of privacy or other torts arising
under federal, state or local law, whether in law or equity;
 
(ii)          Claims under the United States Constitution, the Civil Rights Act
of 1871, the Americans with Disabilities Act of 1990, the Age Discrimination in
Employment Act of 1967, The Sarbanes-Oxley Act of 2002, Title VII of the Civil
Rights Act of 1964, The Civil Rights Act of 1991, the Occupational Safety and
Health Act, the National Labor Relations Act, the False Claims Act, the Labor
Management Relations Act, the Workers Adjustment and Retraining Notification
Act, the American Jobs Creation Act of 2004, the Health Insurance Portability
Accountability Act of 1996, the Bankruptcy Act, the Consolidated Omnibus Budget
Reconciliation Act, the Employee Polygraph Act, the Racketeer Influenced and
Corrupt Organization Act, the Rehabilitation Act, the Older Workers Benefit
Protection Act, the Employee Retirement Income Security Act of 1974, the Worker
Adjustment and Retraining Notification Act, the Family and Medical Leave Act of
1993, the Fair Labor Standards Act or the Equal Pay Act; and
 

3

 

 

 
(iii)         Claims under the Florida Constitution, the Florida Civil Rights
Act of 1992, the Florida Whistleblower’s Act, the Florida Workers’ Compensation
Act, The Florida Equal Pay Law, The Florida Wage Discrimination Law, The Florida
State Wage and Hour Laws, and The Florida Occupational Safety and Health Laws.
 
(b)           Rosenberger, by initialing below, knowingly and voluntarily,
unconditionally and forever releases, acquits and discharges all ARC Released
Parties of and from any and all Claims related to Rosenberger’s employment with
ARC, known or unknown, from the beginning of time to the date of execution of
this Agreement, under the Age Discrimination in Employment Act (“ADEA”) as
follows:
 
 
_____
Rosenberger understands the terms of this Agreement, specifically that the terms
include a release of claims of age discrimination under the ADEA.

 
 
_____
Rosenberger releases all Claims arising from the beginning of time to the date
of execution of this Agreement.

 
 
_____
To evidence Rosenberger’s non-revocation of this Agreement, Rosenberger shall
execute and deliver to ARC a letter in the form attached hereto as Exhibit “A”
eight (8) days after date hereof.

 

4

 

 

 
 
_____
Rosenberger acknowledges receipt of valuable consideration in exchange for
Rosenberger’s release in this Agreement.

 
 
_____
Rosenberger has been advised to consult with an attorney, and has consulted with
an attorney, before signing this Agreement.

 
 
_____
Rosenberger represents, warrants, covenants and agrees that Rosenberger has
thoroughly discussed all aspects and effects of this Agreement with
Rosenberger’s attorney, that Rosenberger has had reasonable time to review this
Agreement, that Rosenberger fully understands all of the provisions of this
Agreement, and that Rosenberger is voluntarily entering into this Agreement.

 
 
_____
Rosenberger has been advised and understands that Rosenberger has at least
twenty-one (21) days to consider this Agreement and Rosenberger hereby waives
this twenty-one (21) day period.

 
 
_____
Rosenberger has been notified that Rosenberger has seven (7) days in which to
revoke this Agreement after Rosenberger has signed it, and that this Agreement
will not become effective and enforceable until after the expiration of this
seven (7) day period.

 
 
_____
Rosenberger acknowledges and agrees that Rosenberger will not receive the
compensation set forth in Section 1 hereof if Rosenberger revokes this Agreement
prior to the date it becomes effective and enforceable.

 

5

 

 

 
 
_____
Rosenberger understands and agrees that any attempt by Rosenberger to revoke
this Agreement after the seven (7) day period has expired is, or will be,
ineffective.

 
(c)           Notwithstanding the above, nothing in this Agreement shall act as
a release of the ownership of any securities of ARC by Rosenberger, his
affiliates or assigns, including shares of its Class A common stock, $0.001 par
value per share, previously issued by ARC to Rosenberger, his affiliates or
assigns, regardless of whether such securities were issued under or in
connection with the Employment Agreement.
 
(d)           Notwithstanding the above, nothing in this Agreement shall act as
a release of any Claims Rosenberger may have under this Agreement or the
Consulting Agreement being executed by Rosenberger and ARC on or about the date
hereof (the “Consulting Agreement”).
 
 
3)
ARC RELEASE:

 
ARC finally and completely releases Rosenberger from any and all liability and
claims of any nature whatsoever at law or in equity, whether contingent, mature,
known or unknown, or suspected or unsuspected that ARC now has, owns or hold or
claims to have, own or hold or which ARC at any time heretofore had, owned or
held or claimed to have or own against Rosenberger for or by reason of any
cause, matter or thing whatsoever from the beginning of the world to the date
hereof, with respect to matters arising under the Employment Agreement or with
respect to Rosenberger’s employment with or separation from ARC (except with
respect to this Agreement or the Consulting Agreement).
 

6

 

 

 
 
4)
ROSENBERGER REPRESENTATIONS AND WARRANTIES:

 
Rosenberger hereby represents, warrants, covenants and agrees as follows:
 
(a)           Rosenberger owns or controls one hundred percent (100%) of the
Claims released by this Agreement and no other person or entity owns any
interest therein, whether by assignment, subrogation or otherwise.  Rosenberger
has not in any way assigned, conveyed or otherwise transferred to any person or
entity any interest in the Claims released by this Agreement.  Rosenberger
presently possesses the exclusive right to receive all of the consideration paid
hereunder, and Rosenberger has the power and authority to enter into and perform
this Agreement.
 
(b)           Rosenberger presently owns or controls one hundred percent (100%)
of the rights, claims, interests and obligations that were granted to him under
the Employment Agreement.  No other person or entity owns any interest in the
Employment Agreement, whether by assignment, subrogation or otherwise, and
Rosenberger has not in any way assigned, conveyed or otherwise transferred to
any person or entity any interest in the Employment Agreement.
 
 
5)
COVENANT NOT TO SUE:

 
(a) Rosenberger Covenant.  Rosenberger agrees to never file a lawsuit or bring
any action or proceeding against ARC asserting any Claim that is released
hereby, and not to collect any damages of any kind if any type of action or
proceeding is brought against ARC by a third party on Rosenberger’s behalf that
is covered by this Agreement.
 

7

 

 

 
(b) ARC Covenant.  ARC agrees to never file a lawsuit or bring any action or
proceeding against Rosenberger asserting any claim that is released hereby, and
not to collect any damages of any kind if any type of action or proceeding is
brought against Rosenberger by a third party on ARC’s behalf that is covered by
this Agreement.
 
 
6)
SURVIVAL OF CERTAIN PROVISIONS OF EMPLOYMENT AGREEMENT:

 
Notwithstanding anything set forth in this Agreement to the contrary, Section 6
of the Employment Agreement shall continue to remain in full force and effect in
accordance with the terms thereof, and Rosenberger shall continue to be bound by
the terms thereof to the same extent as if said Section 6 was explicitly set
forth in its entirety in this Agreement.
 
 
7)
COMPETENCY:

 
Rosenberger hereby represents that: (i) Rosenberger fully understands the terms,
contents, conditions and effects of this Agreement, (ii) Rosenberger fully
comprehends and understands all of the terms of this Agreement and their legal
effects, iii) Rosenberger is competent to execute this Agreement knowingly and
voluntarily and without reliance on any statement or representation by any other
party, and (iv) Rosenberger has had the opportunity to consult with an attorney
of Rosenberger’s choice regarding this Agreement.
 
 
8)
NON-DISPARAGEMENT:

 
Rosenberger will not disparage, criticize or otherwise make any derogatory
statements regarding ARC or ARC’s officers, directors, shareholders, agents or
affiliates and ARC will not disparage, criticize or otherwise make any
derogatory statements regarding Rosenberger.  ARC’s obligations under the
preceding sentence shall be limited to statements made by ARC’s executive
officers, directors and employees.  Notwithstanding the above, statements made
in the course of sworn testimony in administrative, juridical or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) shall not be subject to this Section 8.
 

8

 

 

 
 
9)
EXCLUSIVE ASSIGNMENT:

 
(a)           Moose River warrants that Moose River is the sole owner of the
intellectual property generally described as follows:
 
The trade name “Dick’s Wings” or any variation of same, and all trademarks,
copyrights, patents, art works, slogans, recipes for wing sauces, recipes for
other restaurant menu items, operating procedures, manuals, manufacturing
processes for wing sauces, menus, computer software, etc., and including but not
limited to the following trademarks and registrations (hereinafter the
“Property”):
 

 
Title
 
Registration Number
 
Date Registered
 
Dick’s Wings
 
US Registration: 78170748
 
August 12, 2003
             
Dick’s Wings and Design
 
Florida Registration: T97000000492
 
May 6, 1997
             
Dick’s Wings & Grill and Design
 
US Registration:  78271987
 
July 9, 2003
             
Dick’s Wings Express and Design
 
US Registration:  7884574
 
March 24, 2006

 
(b)           Moose River further warrants that Moose River has not assigned,
sold, conveyed, delivered or entered into any agreement to assign, sell, convey
and deliver any of the Property except to ARC pursuant to that certain Trademark
License Agreement dated July 16, 2007 by and between Moose River and ARC (the
“License Agreement”).
 
(c)           Rosenberger further warrants that Rosenberger is the sole
shareholder, director and officer of Moose River and has authority to enter into
this Agreement.
 

9

 

 

 
(d)           As an additional consideration of the payment of the compensation
to Rosenberger as set forth above and other good and valuable consideration,
receipt of which is acknowledged by Rosenberger and Moose River, Moose River
does irrevocably assign, sell, convey and deliver the Property to ARC, Moose
River and Rosenberger forever being prohibited from any future transfer,
licensing and use of whatever kind or nature of the Property, subject to the
provisions of Section 9(e) of this Agreement.
 
(e)           Notwithstanding anything in this Section 9 to the contrary, in the
event ARC fails to make one or more payments to Rosenberger in the amounts and
on the dates specified in the Consulting Agreement, ownership of the Property
shall revert back to Moose River and the License Agreement shall continue in
full force and effect.
 
 
10)
INJUNCTION WITHOUT BOND:

 
Rosenberger acknowledges that the restrictions contained in Sections 6 and 9
hereof are reasonable and necessary to protect the legitimate interests of ARC,
ARC’s subsidiaries, and ARC’s affiliates, that such restrictions are deemed to
be material, that ARC would not have entered into this Agreement in the absence
of such restrictions, that it would be impossible or inadequate to measure and
calculate ARC’s or ARC’s subsidiary’s or affiliate’s damages from any violation
of those Sections and that any violation of any provision of those Sections may
result in irreparable injury to ARC, ARC’s subsidiaries or affiliates (each of
which shall be deemed a third party beneficiary of such
restriction).  Rosenberger agrees that each of ARC’s, ARC’s subsidiaries, ARC’s
affiliate shall, whether or not it is pursuing any potential remedies at law, be
entitled to seek in any court of competent jurisdiction, preliminary and
permanent injunctive relief and to specific performance of any such provision of
this Agreement, without the necessity of proving actual damages as well as to an
equitable accounting of all earnings, profits and other benefits arising from
any actual or threatened breach of Section 6 or 9 hereof, which rights shall be
cumulative and in addition to any other rights or remedies to which ARC or any
subsidiary or affiliate of ARC may be entitled.  Rosenberger further agrees that
no bond or other security shall be required in obtaining such equitable relief
and Rosenberger hereby consents to the issuance of such injunction and to the
ordering of specific performance.
 

10

 

 

 
 
11)
INDEMNIFICATION AND SURVIVAL:

 
All representations and warranties made in this Agreement shall survive the
closing of this Agreement.
 
 
12)
NOTICES:

 
All notices or other communications required or permitted to be given under this
Agreement shall be in writing and shall be deemed given when delivered
personally (including by reputable overnight carrier) or five (5) days after
sending by registered or certified mail, postage prepaid, return receipt
requested as follows:
 
To Rosenberger at the address shown above.
 
To Moose River at the address shown above.
 
To ARC at the address shown above.
 
Rosenberger, Moose River and ARC may change the address for notice by notice to
the other.
 
 
13)
WAIVER OF JURY TRIAL:

 
Rosenberger, Moose River and ARC irrevocably waive any and all rights that
either may have to demand that any action proceeding or counterclaim arising out
of or any related to this Agreement be tried by jury.  This Waiver extends to
any and all rights to demand a trial by jury arising from any source including
the Constitution of the United States of America or any state therein, common
law or applicable statutes or regulations.  Rosenberger, Moose River and ARC
hereto acknowledge that each is now knowingly and voluntarily waiving a right to
demand a trial by jury.
 

11

 

 

 
 
14)
SEVERABILITY:

 
In the event that any provision of this Agreement or the application thereof to
any person in any circumstance is held by a court of competent jurisdiction to
be invalid, illegal or unenforceable, such holding shall not affect any other
provision of this Agreement or the application thereof in any other
circumstance.
 
 
15)
GOVERNING LAW:

 
This Agreement shall in all respects be deemed to be made under, construed and
in accordance with and governed by the substantive laws of the State of Florida.
 
 
16)
ENTIRE AGREEMENT:

 
This Agreement represents the entire Agreement of Rosenberger, Moose River and
ARC with respect to the subject matter hereto and, except as expressly set forth
herein, all agreements, understandings and negotiations, both oral and written,
pertaining to such entered into prior hereto are revoked and superseded by this
Agreement.  No representations, warranties, inducements or other agreements with
respect thereto have been made by Rosenberger, Moose River and ARC except as
expressly set forth herein.
 

12

 

 

 
 
17)
ADDITIONAL DOCUMENTS:

 
For a period of three (3) years following the closing, Rosenberger, Moose River
and ARC covenant to cooperate and provide such additional documents or
instruments as the other may reasonably request for the purpose of carrying out
this Agreement.
 
 
18)
AMENDMENTS:

 
This Agreement may be amended only by a written instrument duly executed by
Rosenberger, Moose River and ARC.
 
 
19)
COUNTERPARTS:

 
This Agreement may be executed in counterparts, the combination of which shall
constitute the whole.
 
 
20)
FACSIMILE SIGNATURES:

 
Facsimile signatures of Rosenberger, Moose River and ARC are acceptable and
shall constitute originals for purposes of this Agreement.
 
 
21)
JOINT DRAFTING:

 
Rosenberger, Moose River and ARC have jointly participated in the negotiation
and drafting of this Agreement.  Rosenberger, Moose River and ARC have each had
the opportunity to be represented by counsel and if not represented by counsel
have elected not to do so.  In the event any questions of intent or
interpretation arise, this Agreement shall be construed as if drafted by
Rosenberger, Moose River and ARC.
 

13

 

 

 
 
22)
ARBITRATION:

 
All disputes arising under this Agreement, other than actions to enforce the
restrictions set forth in the provisions of the Employment Agreement
incorporated by reference into Section 6, the injunctive relief in Section 10
hereof or as otherwise expressly stated in this Agreement, shall be subject to
final and binding arbitration between the parties.  The arbitration will be
conducted by a panel of three (3) neutral arbitrators who are independent and
disinterested with respect to the parties, this Agreement and the outcome of the
arbitration.  Each party will appoint one (1) neutral arbitrator, and these two
(2) arbitrators so selected by the parties will then appoint the third (3rd)
arbitrator.  The arbitration shall be conducted at a mutually agreeable site
located within Jacksonville, Florida.  All arbitration proceedings shall be
conducted pursuant to the National Rules for the Resolution of Employment
disputes of the American Arbitration Association in effect on the date of the
first (1st) notice of demand for arbitration, and all costs of any such
arbitration proceedings shall be paid by the unsuccessful party or as per other
agreement of Rosenberger and ARC.
 
 
23)
VOLUNTARY RESIGNATION:

 
By signing below Rosenberger hereby voluntarily resigns as the Chief Executive
Officer, Chief Financial Officer and Secretary of ARC and as a member of ARC’s
Board of Directors, and hereby voluntarily resigns from any and all other
positions that Rosenberger holds with ARC and any subsidiary or affiliate of
ARC, all such resignations to be effective on the Effective Date.
 
 
24)
TERMINATION OF EMPLOYMENT AGREEMENT:

 
By signing below Rosenberger and ARC mutually acknowledge and agree that the
Employment Agreement is hereby terminated in its entirety, save and except
Section 6 which survives as set forth in Section 6 of this Agreement, and is
hereby superseded in its entirety by this Agreement effective on the Effective
Date.  All terms and conditions relating to Rosenberger’s voluntary separation
from ARC and ARC’s entire obligations with respect thereto shall be as set forth
in this Agreement.
 

14

 

 

 
 
25)
EFFECTIVE DATE:

 
This Agreement will become enforceable after signed by Rosenberger, Moose River
and ARC, but will not become effective until July 31, 2013 (such date, the
“Effective Date”).
 
Executed in multiple originals on the dates set forth below by Rosenberger,
Moose River and ARC.

        ROSENBERGER:       /s/ Michael P. Rosenberger   MICHAEL P. ROSENBERGER  
DATE:  7/12/13         MOOSE RIVER:       MOOSE RIVER MANAGEMENT, INC.       /s/
Michael P. Rosenberger   BY:  MICHAEL P. ROSENBERGER, PRESIDENT   DATE: 7/12/13

          ARC:       AMERICAN RESTAURANT CONCEPTS, INC.       /s/ Rick Akam  
BY:  Rick Akam   DATE: 7/12/13

 

15

 

 


EXHIBIT “A”
 
July 20, 2013
 
CONFIDENTIAL
 
American Restaurant Concepts, Inc.
1405 West Pinhook Road, Suite 102
Lafayette, LA  70503
 
Attention:  Board of Directors
 
Dear American Restaurant Concepts, Inc.:
 
My employment with American Restaurant Concepts, Inc. will terminate effective
July 31, 2013.  On June 27, 2013, I was presented with a severance package the
terms of which are contained in Voluntary Resignation and Compensation Agreement
with Exclusive Assignment (the “Agreement”).  On July 12, 2013, I accepted the
terms and conditions of the Agreement by signing, dating and returning the
Agreement to you.  In accordance with the Agreement, I hereby notify you that I
have not revoked and will not revoke my acceptance of the Agreement.  Thank you.
 
Sincerely,
 

    Signature        Michael P. Rosenberger   Print Name  

 
NOTE:  THIS LETTER CANNOT BE COMPLETED AND RETURNED TO THE
COMPANY UNTIL AT LEAST EIGHT (8) CALENDAR DAYS AFTER YOU HAVE
ACCEPTED AND RETURNED TO THE COMPANY THE VOLUNTARY RESIGNATION
AND COMPENSATION AGREEMENT WITH EXCLUSIVE ASSIGNMENT.

 